DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group III, claims 16-17 and 29-32 in the reply filed on March 23, 2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17 and 29-37 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al (US 2011/0201841) in view of Batamack et al (Catalysis Letters, 25 (1994) pages 11-19).
Applicants’ claimed invention is directed to a method for producing a reaction product containing methyl chloride (CH3Cl) by performing a chlorination reaction on a reactant containing methane (CH4) under a presence a sulfated zirconia catalyst for chlorination prepared by a preparation method,  wherein the preparation method comprises: a step a) of forming a mixed solution by mixing an amine reactant and a zirconium precursor containing an oxygen element and dissolving the mixture in a solvent; a step b) of forming a gel-type product by heating and stirring the mixed solution formed in the step a); a step c) of forming zirconia (ZrO2) by calcining the gel-type product formed in the step b); and a step d) of preparing sulfated zirconia (SO42-/ZrO2) by impregnating the zirconia formed in the step c) with a solution containing a sulfated agent and evaporating the solvent by performing heating.
Bowman teaches a process a process for oxidatively halogenating methane to form a methyl halide (e.g. methyl chloride) and catalysts used to promote oxidative halogenation of methane. This method particularly relates to such a process wherein methane, a source of halogen and a source of oxygen operatively contact a catalyst that has a greater selectivity to methyl halide and carbon monoxide [0002].
Bowman teaches the catalyst for chlorination of methane are solid super acids include tungstated zirconia or tungsten oxide on a zirconia support (WO3/ZrO2), sulfated zirconia (SO4/ZrO2), sulfated titania (SO4/TiO2), sulfated titania-lanthana (SO4/TiO2--La2O3), sulfated tin oxide (SO4/SnO2), cerium sulfate on a zirconia support (Ce(SO4)2/ZrO2), and vanadium sulfate on a zirconia support (VSO4/ZrO2). As used herein, placement of ZrO2 right of a diagonal slash (/) means ZrO2 serves as both a catalyst support for catalytic materials shown left of the diagonal slash and as an integral component of the catalyst itself. The solid super acid is preferably SO4/ZrO2 [0021].
	Bowman teaches that the Process conditions (e.g., molar ratio of feed components, temperature, pressure, gas hourly space velocity (GHSV)), can be varied widely, provided they the desired halogenated methane product, preferably CH3Cl. Typically, the process temperature is greater than (>) 2000 C, preferably >3000 C, and more preferably >3500 C. Typically, the process temperature is <6000 C, preferably, <5000 C, and more preferably, <4500 C. Ordinarily, the process can be conducted at atmospheric pressure; but operation at higher or lower pressures is possible, as desired [0036].
	Bowman teaches that in some embodiments of this process, selectivity to a combination of methyl halide and CO preferably falls within a range of from 50 mol % to 100 mol %. The range is more preferably from 75 mol % to 97 mol %, and still more preferably from 90 mol % to 95 mol % [0033]. The reaction conditions including temperature, selectivity and GHSV are listed in Table 7.
	The examiner notes that the process of preparing the catalyst is considered as a product-by-process (product is catalyst). 
2113    Product-by-Process Claims [R-10.2019]
I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
The difference between Bowman and the claimed invention is that the instant claims require chlorine gas as a source of chlorine.  However, Batamack teaches catalytic chlorination of methane was studied over SO4/ZrO2, Pt/SO4/ZrO2, and Fe/Mn/SO4~/Zr02 solid superacid catalysts. The reactions were carried out in a continuous flow reactor under atmospheric pressure, at temperatures below 240°C, with a gaseous hourly space velocity of 1000 ml/g h and a methane to chlorine ratio of 4 to 1. At 200°C with 30% chlorine converted the selectivity in methyl chloride exceeds 90%.  See abstract.
	It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to substitute an alternative source of chlorine, such as chlorine gas for the same filed on invention to arrive at the presently claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622